Title: Thomas Jefferson to Martha Jefferson Randolph, 24 August 1819
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


          
            My dear daughter
            P. F. Aug. 24. 19.
          
          It is our purpose to set out from this place for Monticello on Monday the 13th or perhaps on Sunday the 12th of next month. As Henry, his mule and little cart will be necessary to carry our baggage, I would wish him to leave Monticello on Sunday morning the 5th making stages at Tooler’s on this side the river at Warren, at Noah Flood’s, Hunter’s and this place.
          
          I am much recovered from my rheumatism; altho’ the swellings are not entirely  abated, nor the pains quite ceased. it has been the most serious attack of that disease I ever had. while too weak to set up the whole day, and afraid to increase the weakness by lying down, I longed for a Siesta chair which would have admitted the medium position. I must therefore pray you to send by Henry the one made by Johnny Hemings. if it is the one mrs Trist would chuse, it will be so far on it’s way, if not, the waggon may bring hers when it comes at Christmas. John or Wormly should wrap it well with a straw rope, and then g bowed up in a blanket. besides this, ticklenburg should be got from mr Lietch’s & a cover made for the cart. Wormly will see to it’s being safely placed in.
          We have nothing new here but comfortable rains which it is thought will make us half a crop of corn, sufficient for bread & perhaps for fattening some hogs. presently present me affectionately to mr Randolph & the young ones and be assured yourself of all my love
          
            Th: Jefferson
          
        